EXHIBIT 10.11

DEATH BENEFIT
AND
RETIREMENT BENEFIT AGREEMENT


Victor Dellovo


This DEATH BENEFIT AND RETIREMENT BENEFIT AGREEMENT (“this Agreement”) is
entered into, and shall be effective, as of the 10 day of September, 2013 (the
“Effective Date”), by and between CSP, Inc., a Massachusetts corporation (the
“Company”), and Victor Dellovo, an Executive of the Company (“Executive”).


WHEREAS, Executive has served, and continues to serve, as a key executive of the
Company;


WHEREAS, throughout the period of his association with the Company, Executive
has rendered valuable services to the Company that have significantly enhanced
the business, operations and value of the Company;


WHEREAS, in recognition of his continued contributions to the Company’s success,
the Company desires to provide certain death benefits and retirement benefits to
Executive under the terms set forth in this Agreement; and


WHEREAS, the Company desires to retain Executive’s services and to be reasonably
assured that Executive will continue as an Executive;


NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
agreements herein set forth, the parties hereto hereby agree as follows:


1.    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
    
“Cause” means the occurrence of an event that constitutes a violation by the
Executive of the Executive's obligations under Section 1 of the Executive
Retention and Service Agreement entered into by and between the Executive and
the Company dated September 4, 2012 (as amended from time to time, the
“Employment Agreement”) that are demonstrably willful and deliberate on the
Executive's part (and not resulting from any condition that constitutes, or with
the passage of time would constitute, a Disability (as defined in the Employment
Agreement)) after there has been delivered to the Executive a written demand for
performance from the Company which describes the basis for the Company's belief
that the Executive has not substantially performed his duties, in each case as
determined by the Company’s Board of Directors.  


“Code” means the Internal Revenue Code of 1986, as amended.


“LIBOR” means the three month Libor rate.






--------------------------------------------------------------------------------






“Separation from Service” means Executive’s separation from service with the
Company if he retires, or otherwise has a termination of employment (other than
for “Cause”) with the Company (or with an affiliate of the Company); provided,
that (i) the termination of Executive’s employment (or consulting engagement)
also constitutes a “separation from service” under Section 409A of the Code, and
(ii) Executive shall not be deemed to have separated from service with the
Company so long as he is performing personal services for any one or more of the
Company and its affiliates as an employee or consultant. Executive’s employment
relationship, however, shall be treated as continuing intact while he is on
military leave, sick leave, or other bona fide leave of absence (if any) if the
period of such leave does not exceed six months or, if longer, so long as
Executive retains a right to reemployment with the Company (or an affiliate of
the Company) under an applicable statute or by contract. A leave of absence will
constitute a bona fide leave of absence only if there is a reasonable
expectation that Executive will return to perform services for the Company (or
an affiliate of the Company). If the period of leave exceeds six months and
Executive does not retain a right to reemployment under an applicable statute or
by contract, then the employment relationship between the Company (or an
affiliate of the Company) and Executive will be deemed to terminate on the first
day immediately following such six-month period.


“Trust” or “Trust Fund” means the trust fund, consisting of funds, investments
and properties, if any, held pursuant to the provisions of the Trust Agreement,
together with all income, profit, and increments thereto.


“Trust Agreement” means The Amended and Restated Rabbi Trust under Deferred
Compensation Plan dated September xx, 2013, entered into by and between the
Company and the Trustee, as such agreement may be amended from time to time.


“Trustee” means Citizens Bank, as the initial trustee appointed by the Directors
to administer the Trust Fund in accordance with the terms of the Trust
Agreement, or any successor trustee.


2.     Death Benefit. Upon the Executive’s death, the Company shall pay to the
Executive’s designated beneficiary hereunder a single lump sum payment equal to
the sum of One Million Five Hundred Thousand Dollars ($1,500,000), or portion
thereof, determined as of the date of the Executive’s death in accordance with
the vesting schedule provided under Section 3(a) hereof (the “Death Benefit”)
and an amount (the "Tax Gross-up Payment") equal to the sum of any taxes payable
on the Death Benefit, plus the amount necessary to put the Executive’s
designated beneficiary in the same after-tax position (taking into account any
and all applicable federal, state, local and foreign income and employment taxes
(including the any income and employment taxes imposed on the Tax Gross-up
Payment)) that such beneficiary would have been in if the payment of the Death
Benefit had not been subject to such taxes. The amount of Death Benefit and Tax
Gross-up Payment payable to the Executive’s designated beneficiary under this
Section 2 shall be reduced by the amount of installments, if any, previously
paid to the Executive under Section 3(b) hereof and shall be paid on the 120th
day following the date of Executive’s death, provided that the Company is
presented with a certificate of death within ninety (90) days of the date of
Executive’s death. Notwithstanding the foregoing, Executive will not be entitled
to the Death Benefit provided




--------------------------------------------------------------------------------




under this Section 2 if Executive’s death occurs on or before February 28, 2015
and is ruled by state authorities to have been the result of suicide.


3.    Retirement Benefit.


(a)    Amount of Retirement Benefit. Upon a Separation from Service, the
Executive shall be entitled to a cash benefit of One Million Five Hundred
Thousand Dollars ($1,500,000), or a portion thereof, in accordance with the
following vesting schedule as of the Effective Date in 2013 and the anniversary
of the Executive’s date of birth on each year listed below (the “Retirement
Benefit”):


Year                Age            Vested Amount
Effective Date            44            $ 868,421
April 2, 2014            45            $ 947,368
April 2, 2015            46            $ 1,026,316
April 2, 2016            47            $ 1,105,263
April 2, 2017            48            $ 1,184,211
April 2, 2018            49            $ 1,263,158
April 2, 2019            50            $ 1,342,105
April 2, 2020            51            $ 1,421,053
April 2, 2021            52            $ 1,500,000


(b)    Terms of Payment. Upon the Executive’s Separation from Service with the
Company, the Company shall pay the Executive the Retirement Benefit, determined
as of the effective date of the Executive’s Separation from Service (the
“Separation from Service Date”).


(i)    If the Separation from Service Date occurs before the date on which the
Executive reaches the age of 62, the Retirement Benefit shall be payable in five
(5) annual installments. Each installment shall be equal to one-fifth (1/5) of:


(A) the Retirement Benefit, less


(B) at age 55 the difference between (x) the present value of the Retirement
Benefit payable over a term of five years, and (y) the present value of the
Retirement Benefit payable over a term of twenty years .


The present value calculations hereunder shall use LIBOR in effect on the
Separation from Service Date.


(ii)    If the Separation from Service Date occurs on or after the date on which
the Executive reaches the age of 62, the Retirement Benefit shall be payable in
five (5) equal annual installments.


If the Retirement Benefit is paid pursuant to Section 3(b)(i) hereof, the first
installment shall commence on the later to occur of the Executive’s 55th
birthday and the date that is six (6) months




--------------------------------------------------------------------------------




and one (1) days after the Separation from Service Date. If the Retirement
Benefit is paid pursuant to Section 3(b)(ii) hereof, the first installment shall
commence on the date that is six (6) months and one (1) day after the Separation
from Service Date. The remaining four (4) installments shall be paid on each
anniversary of the first installment as provided under this Section 3(b). If the
Executive dies before he has received all five (5) installments of the
Retirement Benefit hereunder, payments under this Section 3(b) shall cease and
neither the Executive’s estate nor the Executive’s designated beneficiary shall
have any right to future installment payments under this Section 3(b). In such
event, the Company shall pay to the Executive’s designated beneficiary a single
lump sum equal to the Death Benefit and Tax Gross-up Payment as provided in
Section 2 hereof, reduce the death benefit for by 20% for each installment that
has been paid or to the Executive under this Section 3(b), on the 120th day
following the date of Executive’s death, provided that the Company is presented
with a certificate of death within ninety (90) days of the date of Executive’s
death.
 
(c)    Life Insurance.


(i)    The Company and the Executive acknowledge that, as of the date of this
Agreement, the Company is the sole owner and sole beneficiary of a one million
six hundred nine thousand three hundred eighty five dollar ($1,609,385)
insurance policy on the life of the Executive. The Executive agrees that (i) the
Company will continue, from and after the Effective Date, to be the sole owner
and sole direct beneficiary of the Life Insurance Policy, and (ii) the Company
shall have complete and unfettered discretion in exercising all rights of
ownership under the Life Insurance Policy, including, without limitation, the
right to borrow against the Life Insurance Policy.


(ii)    The Executive, following his Separation from Service (other than by
reason of his death), shall have no right to purchase the Life Insurance Policy
from the Company or to otherwise require the Company to assign ownership, or to
change the beneficiary, of the Life Insurance Policy. Notwithstanding the
foregoing, the Company, following the Executive’s Separation from Service (other
by reason of his death) may offer to sell the Life Insurance Policy to the
Executive at fair market value.


(iii)    For the sake of clarity, in the event the Executive dies after his
Separation from Service as described in Section 3 hereof, neither the
Executive’s estate nor the Executive’s designated beneficiary hereunder shall
have, by reason of the Executive’s death, any right, title, or interest in or to
the proceeds, in whole or in part, of the Life Insurance Policy.


(d)    Payment Deferral. Notwithstanding anything to the contrary contained in
this Section 3, the Executive shall be entitled to delay, by written notice
given to the Directors, the payment of the Retirement Benefit under Section 3(b)
if, and only if, the following conditions are met:


(i)    The election may not take effect until at least twelve (12) months after
the date on which the election is made;






--------------------------------------------------------------------------------




(ii)    The payment with respect to which such election is made must be deferred
for a period of not less than five (5) years from the date such payment would
otherwise have been made (unless the payment is being made on account of the
Executive’s death); and


(iii)    The election may not be made less than twelve (12) months prior to the
date on which the payment is otherwise scheduled to be paid.
    
4.    Designation of Beneficiary.


(a)    The Executive may designate any person or persons (who may be named
contingently or successively) to receive such amounts, if any, as may be payable
under this Agreement following Executive’s death, and such designation may be
changed from time to time by Executive by filing a new designation with the
Company. Each beneficiary designation hereunder will revoke all prior
beneficiary designations hereunder by Executive, shall be in a form prescribed
by the Company, and will be effective only when filed in writing with the
Company during Executive’s lifetime.


(b)    In the absence of a valid beneficiary designation by Executive, or if, at
the time, following Executive’s death, that any payment is due to the designated
beneficiary hereunder, there is no living beneficiary validly named by
Executive, the Company shall make any such payment to Executive’s spouse or, if
Executive’s spouse is not then living, to Executive’s then living descendants,
if any, by right of representation, or, if neither Executive’s spouse nor any
descendant of Executive is then living, to Executive’s estate. In determining
the existence or identity of anyone entitled to a payment hereunder, the Company
may rely conclusively upon information supplied by Executive’s executor,
administrator, or other legal representative. If a question arises as to the
existence or identity of anyone entitled to receive a payment as aforesaid, or
if a dispute arises with respect to any such payment, then, notwithstanding the
foregoing, the Company, in its sole and absolute discretion, may distribute such
payment to Executive’s estate without liability for any tax or other
consequences that might flow therefrom or may take such other action as the
Company, in its sole and absolute discretion, deems to be appropriate.


5.    No Acceleration of Payments. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall have no right to accelerate the
payments to be made to Executive or Executive’s designated beneficiary under
this Agreement, in whole or in part, in any manner that could result in the
imposition of excise taxes, interest or penalties on Executive or his designated
beneficiary under Section 409A or any other section of the Code.


6.    Forfeiture of Benefits. Notwithstanding anything to the contrary contained
in this Agreement, if Executive’s employment with the Company is terminated by
the Company for Cause, then Executive shall forfeit all rights to any benefits
under this Agreement and neither Executive, his designated beneficiary, nor his
estate shall be entitled to payment of the Retirement Benefit or Death Benefit,
in whole or in part.


7.    Unfunded Nature of the Agreement.






--------------------------------------------------------------------------------




(a)    Unfunded Nature of the Agreement. This Agreement shall constitute a mere
promise by the Company to make a payment or payments to Executive (or to his
designated beneficiary) in the future. All benefits under this Agreement shall
be paid solely from the general assets of the Company. It is the intention of
the Company and Executive that (i) this Agreement shall be deemed to be unfunded
for federal and state income tax purposes, and (ii) to the extent this Agreement
is considered to be a plan for purposes of the Executive Retirement Income
Security Act of 1974, as amended (“ERISA”), this Agreement shall constitute an
unfunded plan for the purpose of providing deferred compensation to a highly
compensated Executive for purposes of Title I of ERISA.


(b)    Funding of Obligations. Nothing contained in this Agreement, and no
action taken pursuant to the provisions of this Agreement, including any setting
aside of amounts by the Company with which to discharge its obligations
hereunder, shall create, or be construed to create, a trust of any kind or a
fiduciary relationship between the Company (or any affiliate of the Company) and
Executive, his designated beneficiary, his estate, or any other person or
entity. To the extent that any person acquires a right to receive any payment or
payments from the Company under this Agreement, such right shall be no greater
than the right of any unsecured general creditor of the Company.


(c)    Rabbi Trust.


(i)    The Company has established the Trust and entered into the Trust
Agreement. The Trust, and any assets held by the Trust to assist the Company in
meeting its obligations under the Agreement, shall be a “rabbi trust.” The
Company may transfer money or other property to the Trustee, and the Trustee
shall pay benefits under this Agreement to the Executive and his beneficiaries
out of the Trust Fund and under the terms of the Trust Agreement unless
otherwise paid by the Company. In such event, the Company shall remain the owner
of all assets in the Trust Fund, and the assets held in the Trust Fund shall be
subject to the claims of Company creditors if the Company becomes “insolvent” as
described in Section 7(c)(ii) hereof. Neither the Executive nor his
beneficiaries shall have any preferred claim to, or any beneficial ownership in,
any assets of the Trust Fund.


(ii)    The Company shall be considered “insolvent” if (i) the Company is unable
to pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code (or any successor
federal statute).


(iii)    The Board of Directors shall have the duty to inform the Trustee in
writing if the Company becomes insolvent. When so informed, the Trustee shall
suspend payments to the Executive and his beneficiaries and hold the assets for
the benefit of the Company’s general creditors. If the Trustee receives a
written allegation that the Company is insolvent, the Trustee shall suspend
payments to the Executive and his beneficiaries and hold the Trust Fund for the
benefit of the Company’s general creditors and shall determine, within the
period specified in the Trust Agreement, or in the absence of a specified
period, within a reasonable period of time, whether the Company is insolvent. If
the Trustee determines that the Company is not insolvent, the Trustee shall
resume payments to the Executive and his beneficiaries.




--------------------------------------------------------------------------------






(iv)    All expenses incident to the administration of the Agreement and Trust,
including, but not limited to, legal, accounting, Trustee fees, and expenses of
the Directors, may be paid by the Company, and if not so paid, shall be paid by
the Trustee from the Trust Fund, if any.


(v)    All income, profits, recoveries, contributions, forfeitures and any and
all moneys, securities, and properties of any kind at any time received or held
by the Trustee shall be held for investment purposes as a commingled Trust Fund
pursuant to the terms of the Trust Agreement. The Directors may maintain
separate accounts, but the maintenance of designated accounts shall not be
considered as segregating any funds or property from any other funds or property
contained in the commingled fund.


(vi)    In the event of any conflict between the terms of this Agreement and the
terms of the Trust Agreement, the terms of the Trust Agreement shall govern.


8.    No Assignment. Executive agrees, on behalf of himself, his designated
beneficiary, and his estate, that this Agreement and the rights, interests, and
benefits provided herein shall not be assigned, transferred, pledged, or
encumbered in any manner whatsoever, and shall not be subject to execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
encumbrance, or other disposition of this Agreement or of such rights,
interests, and benefits, or the levy of any attachment or similar process
thereon, shall be null and void.


9.    Effect on Other Benefits. Nothing contained in this Agreement shall affect
any right that Executive may otherwise have to participate in any other
retirement, bonus, or deferred compensation plan or agreement that the Company
may have as of the Effective Date or thereafter. No amount payable under this
Agreement shall be deemed compensation to Executive for the purpose of computing
benefits to which Executive may be entitled under any such other compensation
plan or arrangement.


10.    Continuing Employment. Nothing contained in this Agreement shall be
construed as (a) conferring upon Executive the right to continue in the employ
of the Company for any period of time, (b) restricting in any way any right that
the Company may have to terminate, or change the terms and conditions of, the
employment of Executive at any time, or (c) conferring upon Executive,
Executive’s designated beneficiary, or any other person any claim or right to
any payment under this Agreement except in accordance with the terms hereof.


11.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Executive and his
designated beneficiary, heirs, legal representatives, successors and assigns.


12.    Tax Withholdings. The Company shall have the right to deduct from all
payments hereunder any taxes that the Company determines are required by law to
be withheld with respect thereto.






--------------------------------------------------------------------------------




13.    Waiver; Amendment; Cancellation. No waiver by either party of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by the party making such waiver, nor shall such waiver be deemed to
extend to any prior or subsequent incident or occurrence. The provisions of this
Agreement may not be amended, modified, terminated, or canceled, except with the
written consent of both parties hereto.


14.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof. There are no other
understandings, agreements, or representations by or between the parties,
written or oral, that relate in any way to such subject matter.


15.    Governing Law; Successors and Assigns. This Agreement shall be governed
by the laws of the Commonwealth of Massachusetts (without regard to conflicts or
choice of law provisions) and shall be binding upon the heirs, personal and
legal representatives, successors and assigns of the parties.


16.    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


17.     Counterparts. This Agreement may be executed in counterparts (including
by means of facsimile or electronic transmission), each of which shall be deemed
an original but both of which together will constitute one and the same
instrument.


18.    Captions. The captions in this Agreement are for convenience only and are
not deemed to be part of this Agreement.


19.    Interpretation. If any claim is made by either party relating to any
conflict, omission, or ambiguity in the provisions of this Agreement, no
presumption or burden of proof will be implied because this Agreement was
prepared by or at the request of the Company or its counsel. The parties waive
any statute or rule of law to the contrary.


20.    Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Company at its principal executive office, to
the attention of the Chief Financial Officer, and to Executive at the address
given beneath Executive’s signature hereto, or at such other address as either
party may, after the Effective Date, designate in writing to the other. Any such
notice shall be given only when received, but if Executive is not then an
Executive of, or consultant to, the Company (or any affiliate of the Company),
such notice shall be deemed to have been duly given when enclosed in a properly
sealed envelope addressed as aforesaid, registered or certified, and deposited
(postage and registration or certification fee prepaid) in a post office or
branch post office regularly maintained by the United States Government.


21.    Construction. This Agreement shall be construed and interpreted to comply
with Section 409A of the Code (as such may be amended from time to time,
“Section 409A”) and to the




--------------------------------------------------------------------------------




extent there are any ambiguities or inconsistencies between this Agreement and
Section 409A, such ambiguities or inconsistencies shall be interpreted
consistently with and to support the conclusion that this Agreement is in
compliance with Section 409A. Notwithstanding anything to the contrary in
Section 13, the Company reserves the right to amend this Agreement to the extent
it reasonably determines is necessary in order to preserve the intended tax
consequences of this Agreement in light of Section 409A of the Code and the
regulations, rulings, and other guidance promulgated thereunder. The right (if
any) of Executive to a series of installment payments under Section 3 of this
Agreement shall at all times be treated as the right to a series of separate
payments. The Company shall in no event be obligated to indemnify Executive for
any taxes, interest or penalties that may be assessed by the Internal Revenue
Service pursuant to Section 409A.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name by its corporate officer thereunto duly authorized, and Executive
has hereunto set his hand and seal, as of the date first above written.


CSP, Inc.


By: _______/s/ Gary W. Levine____


Name: Gary W. Levine
Title: Chief Financial Officer




Executive:


/s/ Victor Dellovo___________________
Victor Dellovo


Address: 2411 NW 49 Lane
Boca Raton, FL 33431
    




